Order affirmed, with ten dollars costs and disbursements. The allegations of the amended complaint are sufficiently broad to permit proof that the lender induced the plaintiff to do the work and furnish the materials apart and distinct from the representations contained in the recorded building loan agreement. Whether or not that agreement is sufficient apart from such proof should be determined, if it becomes necessary to do so, in the light of the equities established on the trial. The appellant may answer within ten days from service of a copy of the order herein. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.